225 F.3d 780 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RALPH A. SCANGA, Defendant-Appellant.
No. 99-3964
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 13, 2000
Decided August 21, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-CR-74-C-01--Barbara B. Crabb, Judge.
Before COFFEY, RIPPLE, and KANNE, Circuit Judges.
KANNE, Circuit Judge.


1
Ralph Scanga pleaded  guilty to attempting to possess with intent to  distribute cocaine in violation of 21 U.S.C.  sec.sec. 846 and 841(a)(1). In this direct  criminal appeal challenging his sentence, Scanga  contends that the amount of cocaine he personally  used was miscalculated and thus the total  quantity for which he was held responsible for  distributing is incorrect. Alternatively, Scanga  argues that his attorney's failure to object to  the alleged miscalculation of the personal use  amount constituted ineffective assistance of  counsel in violation of the Sixth Amendment. We  affirm.


2
In February 1999, Scanga met John Pickett and  began receiving packages of cocaine sent by John  Pickett's brother Lee, who lived in California.  FBI agents received a tip in July 1999 that a  Federal Express package containing cocaine would  be sent to Scanga on the 14th of that month. The  agents procured a warrant and intercepted the  package, finding approximately .586 kilograms of  cocaine. After removing the cocaine and  reassembling the package, the agents sent the  package to Scanga, who was arrested after picking  it up.


3
Scanga pleaded guilty to the charge of  attempting to possess cocaine with intent to  distribute and a presentence report (PSR) was  prepared. According to Scanga's version of the  offense, which was attached to the PSR, he  received six shipments of cocaine from Lee  Pickett totaling just under three kilograms,  although the author of the PSR recorded the  number incorrectly as 2.39 kilograms. But in his  version of the offense, Scanga made two  statements regarding the percentage of this total  amount of cocaine that he personally used. First,  he states that his friend Dick Busse, whom Scanga  owed almost $10,000, moved in with him for five  weeks and that he and Busse "would smoke an ounce  to two ounces of cocaine per week during that  period of time." He then recounts, "I had close  to three kilos of cocaine sent to me of which I  sold approximately half. The rest I either used  or paid off debts with in order to continue  getting high myself." According to an interview  with John Pickett, however, Scanga received six  to eight packages from Lee Pickett in California,  and each package weighed approximately 20 ounces.  The author of the PSR noted that John Pickett's  statements would place the amount of drugs  attributable to Mr. Scanga at 3.4 to 4.5  kilograms. John Pickett did not say how much of  the cocaine Scanga used, nor did any other  person, besides Scanga, provide information about  personal use.


4
The probation office initially recommended that  Scanga be held responsible for more than 3.5 but  less than 5 kilograms of cocaine. Although the  author of the PSR cited several sources of  information about the drug quantity but did not  specifically tie the calculation to any of them,  the author opined that Scanga's own account put  him above 3.5 kilograms. This amount is based on  the 2.39 kilograms that the PSR author had  mistakenly thought Scanga reported in his  statement, plus .65 kilograms for two deliveries  that the PSR author believed Scanga had not  mentioned, minus the .2835 kilograms that Scanga  said he and Busse used during the five-week  period. As Scanga now recognizes, however, the  math is wrong, because 2.39 kilograms plus .65  kilograms yields just 2.965. In Scanga's  objection to the PSR, he overlooked this math  error. Instead, Scanga contended that the amount  of drugs attributable to him should be reduced to  between 2.0 and 3.5 kilograms of cocaine because,  he alleged, (1) the PSR author twice-counted the  amount of one delivery, (2) included a delivery  for which Scanga had no involvement, and (3)  failed to give "credit" for the amount of cocaine  Scanga personally used. The probation office then  revised its calculation and, in an addendum to  the PSR, recommended that the least amount Scanga  received was 3.4 kilograms. Again, however, the  probation office recommended that Scanga  personally used only .2835 kilograms of this  total, which resulted in a final recommendation  of 3.1 kilograms, a figure within the range of  2.0 and 3.5 kilograms advocated by Scanga in his  objection to the PSR.


5
Scanga did not object to the PSR addendum  either before or at the sentencing hearing. With  respect to the guideline range, Scanga's counsel  requested that the district court sentence Scanga  in the low end of the range because, "with  respect to relevant conduct, he was using a large  percentage of [the cocaine]." Furthermore,  defense counsel stated that the amount of cocaine  Scanga used was "still accountable for relevant  conduct, but in terms of being distributed . . .  Mr. Scanga was addicted and was using a  considerable amount." The district court  ultimately adopted the guideline calculation of  relevant conduct found in the PSR (more than 2.0  kilograms but less than 3.5 kilograms of  cocaine). The court, after inclusion of a two-  level upward adjustment for obstruction of  justice and a three-level reduction for  acceptance of responsibility, found Scanga's  total offense level to be 27 with a criminal  history level of two. This placed Scanga in a  guideline range of 78 to 97 months. The court  concluded that a sentence near the top of the  guideline range was appropriate, and so sentenced  Scanga to a 92-month term of imprisonment, five  years of supervised release, and a $100 special  assessment. Moreover, Scanga was to forfeit 65%  of the sale proceeds of his home, with the  remaining 35% of the amount from the sale to go  towards child support for his son.


6
In this appeal of his sentence, Scanga first  contends that the district court committed plain  error by not taking into account what Scanga  characterizes as his statement that he consumed  approximately half of the cocaine that was  shipped to him. According to Scanga, the court  instead decreased the drug quantity by the amount  he and Busse used during a five-week period. He  argues that if the court had decreased the drug  quantity by the entire "personal use" amount, the  total quantity would have been more than .5  kilograms but less than 2.0 kilograms, resulting  in a guideline range of 63 to 78 months. We  believe, however, that Scanga has waived  appellate review of the calculation of his  relevant conduct. Waiver, as opposed to  forfeiture, "occurs when a defendant  intentionally relinquishes a known right." United  States v. Staples, 202 F.3d 992, 995 (7th Cir.  2000) (citations omitted); see also United States  v. Olano, 507 U.S. 725, 733 (1993). Scanga  intentionally relinquished his right to appeal  the guidelines calculations when both he and his  counsel affirmatively stated that they had no  further objections after the drug quantity had  been revised in the PSR addendum. Indeed, at the  sentencing hearing the court asked whether Scanga  or his counsel had any objections to the PSR.  Scanga replied that "everything seems to be  correct," and Scanga's attorney stated "I don't  have any objection now that the addendum was  filed." More importantly, Scanga did object to  the amount of drugs credited towards personal  use, but when the personal use quantity was not  changed after the PSR addendum was filed, he  failed to object further. Moreover, the objection  to the PSR specifically claims that the drug  quantity should be between 2.0 and 3.5 kilograms,  even if adequate credit for personal use is  included. The PSR was subsequently amended to  this requested range, and Scanga did not object  again. Admittedly, Scanga's counsel's statement  at the sentencing hearing that personal use  amounts were "accountable for relevant conduct"  does seem to indicate ignorance of the fact that  personal use should not be counted. Nonetheless,  in both the PSR and the addendum, the same  personal use amount was explicitly subtracted  from the relevant conduct recommendations.  Although Scanga did object to the personal use  amount found in the PSR, he did not object to the  identical calculation in the PSR addendum.


7
Alternatively, Scanga argues that his counsel at  sentencing was ineffective because his attorney  allegedly believed personal use counted toward  relevant conduct, and therefore failed to object  to the inclusion of personal use amounts. Under  the familiar standard of Strickland v.  Washington, 466 U.S. 668, 687 (1984), to  demonstrate an ineffective assistance of counsel  claim Scanga must first show that his counsel's  actions (or inactions) were deficient. See also  Allen v. United States, 175 F.3d 560, 563 (7th  Cir. 1999). He must then demonstrate that the  deficient performance caused prejudice. Id. In  applying the Strickland standard, this court is  "highly deferential to counsel, presuming  reasonable judgment and declining to second guess  strategic choices." United States v. Shukri, 207 F.3d 412, 418 (7th Cir. 2000) (citation and  internal quotations omitted). Furthermore, there  is a "strong presumption" that counsel's  decisions constitute reasonable litigation  strategy. Id. Contrary to Scanga's contention  otherwise, his counsel did object to the amount  of cocaine that the PSR author credited to  personal use. That his attorney did not object  again after the PSR was amended does not refute  the presumption that his counsel's judgment was  reasonable. In his objection, counsel  specifically asked for a recommendation of 2.0 to  3.5 kilograms of cocaine. Once the PSR was  reduced to this exact range, it was reasonable  for counsel to not object again.


8
Granted, counsel did state that the cocaine  Scanga personally used was "still accountable for  relevant conduct." But counsel's objection to the  PSR, which stated that Scanga should be given  credit for the cocaine he used, and the fact that  both the PSR and the PSR addendum explicitly  subtract the amount attributed to personal use,  show that counsel knew he could object again to  the personal use amount but just chose not to.  Moreover, a collateral attack pursuant to 28  U.S.C. sec. 2255 is the more appropriate avenue  for an inquiry into whether Scanga's counsel knew  or didn't know that he could object again to the  amount of drugs attributed to personal use. See,  e.g., United States v. Yack, 139 F.3d 1172, 1176  (7th Cir. 1998) (recommending that ineffective  assistance of counsel claims be raised in  collateral proceedings because "the district  court can then hold a hearing, if necessary, to  learn what motivated attorneys to make the  choices which were made"). In this direct appeal,  however, "alleged lapses or errors will be  presumed tactical moves, flawed only in  hindsight." Id. (citations and internal  quotations omitted). Because there is no evidence  in the record concerning why Scanga's attorney at  sentencing said that personal use was accountable  for relevant conduct, there is no reason to  disrupt the presumption that Scanga's attorney  utilized his professional judgment when choosing  not to object to the PSR a second time.


9
In conclusion, because Scanga has waived  appellate review of the sentencing calculations,  and because he has not shown that his counsel's  performance was inadequate, we AFFIRM the district  court's determination of Scanga's sentence.